Exhibit 10.1

PRIVATE PLACEMENT AGREEMENT

This PRIVATE PLACEMENT AGREEMENT (this “Agreement”), dated as of December 23,
2011 by and between Total Gas & Power USA, SAS, a société par actions simplifiée
organized under the laws of the Republic of France (“Investor”), and SunPower
Corporation, a Delaware corporation (the “Company”).

BACKGROUND

A. The Company and Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, (the “Securities Act”), and Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act.

B. Investor wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, the Common Shares (as defined below)
together with the preferred stock purchase rights appurtenant thereto issued
under the Rights Plan for an aggregate purchase price of $163,680,000.00 (the
“Purchase Price”).

C. Contemporaneously with the Closing under this Agreement, the Company pursuant
to the terms of the Stock Purchase Agreement, dated as of December 23, 2011, by
and among SunPower, Tenesol SA, and Investor shall have acquired 100% of the
outstanding capital stock of Tenesol SA (the “Tenesol Acquisition”);

D. Contemporaneously with the execution of this Agreement, the Company and the
Investor will execute and deliver a Master Agreement, dated as of December 23,
2011, by and among the Company, the Investor and Total S.A. (“Total”) which sets
forth a series of related transactions and agreements being entered into at the
same time and connected to this Agreement and the Tenesol Acquisition, each as
more fully defined therein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Investor agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Affiliation Agreement” means that certain Affiliation Agreement dated April 28,
2011, by and among the parties hereto, as the same has and may be amended from
time to time.

“Agreement” has the meaning set forth in the Preamble.

“Acquisition Agreement” means that certain Acquisition Agreement to be entered
into between the Company and Total Energie Développement SAS, a sister company
to the Investor with respect to the purchase by the Company of 100% of the
shares of Tenesol, S.A., a French société anonyme.

“Board” shall mean the Board of Directors of the Company or any authorized
committee thereof.

“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.



--------------------------------------------------------------------------------

“Capital Stock” means Common Stock and Preferred Stock.

“Capitalization Date” has the meaning set forth in Section 3.1(e)(i).

“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to Section 2.1.

“Closing Date” has the meaning set forth in Section 2.1.

“Company” has the meaning set forth in the Preamble.

“Common Shares” means that number of shares of Common Stock to be issued in the
Transaction, determined by dividing the Purchase Price by the Price Per Share,
rounded down to the nearest whole share, together with the preferred stock
purchase rights appurtenant thereto issued under the Rights Plan.

“Common Stock” means the common stock, $0.001 par value, of the Company.

“Company Securities” has the meaning set forth in Section 3.1(e)(iii).

“Control” means, as to any Person, the possession of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise. The verb
“Control” and the term “Controlled” have the correlative meanings.

“Convertible Debentures” has the meaning set forth in Section 3.1(e)(i).

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

“DTC” has the meaning set forth in Section 3.2(k).

“Environmental Laws” has the meaning set forth in Section 3.1(k).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” has the meaning set forth in Section 3.2(c).

“Hazardous Materials” has the meaning set forth in Section 3.1(w).

“Investor” has the meaning set forth in the Preamble.

“Intellectual Property Rights” has the meaning set forth in Section 3.1(v).

“Knowledge” or “knowledge” shall mean, with respect to the Company, the actual
knowledge of the executive officers (as defined in Rule 405 under the Securities
Act) of the Company after due inquiry.

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

“Material Adverse Effect” means any effect that either alone or in combination
with any other effect has, or would reasonably be expected to have, a materially
adverse effect in relation to the condition (financial or otherwise),
properties, assets, liabilities, business, operations, or results of operations
of the Company and its Subsidiaries, taken as a whole or the ability of the
Company and its Subsidiaries to perform their respective obligations hereunder
or to consummate the Transaction.

 

2



--------------------------------------------------------------------------------

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, joint venture, trust, firm, association or other
legal or governmental entity.

“Plans” means the 1996 Stock Plan, the Third Amended and Restated 2005 SunPower
Corporation Stock Incentive Plan, and the PowerLight Corporation Common Stock
Option and Common Stock Repurchase Plan.

“Preferred Stock” means the Preferred Stock, par value $0.001 per share, of the
Company.

“Price Per Share” means $8.80, the price to be paid per share for each Common
Share.

“Principal Market” means the Nasdaq Global Select Market.

“Purchase Price” has the meaning set forth in the preamble.

“Registrable Securities” means the Common Shares, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated April 28, 2011, by and among the parties hereto, as the same may be
amended from time to time.

“Rights Plan” means the Amended and Restated Rights Agreement, dated
November 16, 2011, by and between the Company and Computershare Trust Company,
N.A., as Rights Agent, including the form of Certificate of Designation of
Series A Junior Participating Preferred Stock and the forms of Right
Certificates, Assignment and Election to Purchase and the Summary of Rights
attached thereto as Exhibits A, B and C, respectively.

“Regulation D” has the meaning set forth in the Preamble.

“Reporting Period” has the meaning set forth in Section 3.1(j).

“Restricted Stock” means shares of Common Stock that constitute unvested
restricted stock or are otherwise subject to a right of repurchase or redemption
by the Company.

“Restricted Stock Unit” means a bookkeeping entry representing the equivalent of
a share of Common Stock.

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

“SEC” has the meaning set forth in the Preamble.

“SEC Documents” have the meaning set forth in Section 3.1(j).

“Securities Act” has the meaning set forth in the Preamble.

“Shares” means shares of the Company’s Common Stock.

“Solar SPE” means any directly or indirectly owned special purpose vehicles
established to facilitate solar system sales in the ordinary course of the
Company’s utility and power plant or large commercial business lines.

“Stock Awards” means Options, Restricted Stock and Restricted Stock Units.

 

3



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any other Person (a) of which the first Person
owns directly or indirectly fifty (50) percent or more of the equity interest in
the other Person or (b) of which (or in which) an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50 percent
of the equity interests of which) is directly or indirectly owned or Controlled
by the first Person, by such Person with one or more of its Subsidiaries or by
one or more of such Person’s other Subsidiaries or (c) in which the first Person
has the contractual or other power to designate a majority of the board of
directors or other governing body.

“Tenesol Acquisition” has the meaning set forth in the Preamble.

“Trading Day” means (a) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (b) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (c) if the Common Stock is not listed or quoted on
any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (a), (b) and (c) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.

“Transactions” means those transactions contemplated by the Transaction
Documents.

“Transaction Documents” means this Agreement, including the schedules, annexes
and exhibits attached hereto, and the Transfer Agent Instructions and each of
the other agreements or instruments entered into or executed by the parties
hereto in connection with the transactions contemplated by this Agreement.

“Transfer Agent” means Computershare Trust Company, N.A., or any successor
transfer agent for the Company.

“Transfer Agent Instructions” means, with respect to the Company, the Company
Transfer Agent Instructions, in substantially the form of Exhibit A, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

ARTICLE II

PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to Investor, and Investor shall
purchase from the Company, the Common Shares for the Purchase Price. The date
and time of the Closing shall be at 1:00 p.m., New York City Time, on
January 24, 2012, or such later date as is mutually agreed upon in writing by
the Company and the Investor (the “Closing Date”). The Closing shall take place
at the offices of the Company’s counsel.

2.2 Closing Deliverables.

(a) At the Closing, the Company shall deliver or cause to be delivered to
Investor the following:

(i) a copy of the Company’s irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to establish and credit, on an expedited basis, a
restricted book entry at such Transfer Agent evidencing the Common Shares in a
segregated account established by the Transfer Agent for the Investor’s benefit
and registered in the name of Investor;

 

4



--------------------------------------------------------------------------------

(ii) duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent;

(iii) an opinion of Jones Day, counsel for the Company (“Company Counsel”),
dated as of the Closing Date, in substantially the form attached hereto as
Exhibit B;

(iv) a certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (A) the resolutions consistent with Section 3.1(b) as
adopted by the Company’s Board of Directors in a form reasonably acceptable to
such Investor, (B) the certificate of incorporation, and (C) the bylaws, each as
in effect as of the Closing Date;

(v) the Special Committee of the Board of Directors of the Company shall have
received on the date of this Agreement the opinion of Deutsche Bank Securities
Inc. as investment bankers that, as of the date of such opinion, and subject to
the assumptions made, matters considered and limits of review set forth therein,
the $165,375,000 cash purchase price in the Acquisition Agreement, subject to
potential downward adjustments based on closing net working capital and net cash
amounts, as described in Section 2.3 of the Acquisition Agreement, is fair, from
a financial point of view, to SunPower;

(vi) a written waiver or amendment to the Company’s Revolving Credit Agreement,
dated as of September 27, 2011, among the Company and the Lenders named therein
(the “Credit Agreement”) on terms reasonably acceptable to Investor sufficient
to ensure no default or event of default under the credit Agreement is
continuing; and

(vii) such other documents relating to the transactions contemplated by this
Agreement as Investor or its counsel may reasonably request.

(b) At the Closing, Investor shall deliver or cause to be delivered to the
Company the following:

(i) The Purchase Price, by wire transfer to an account designated in writing to
such Investor by the Company for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as otherwise disclosed
or modified by the disclosure schedule set forth as Exhibit C hereto, Company
hereby represents and warrants to Investor as follows:

(a) Organization and Qualification. The Company and each Subsidiary is an entity
duly organized and validly existing, and the Company is in good standing under
the laws of the jurisdiction of its incorporation, with the requisite legal
authority to own and use its properties and assets and to carry on its business
as currently conducted. Each Subsidiary is in good standing under the laws of
the jurisdiction of its incorporation or organization, as applicable, with the
requisite legal authority to own and use its properties and assets and to carry
on its business as currently conducted, except where the failure to be so in
good standing would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its certificate or
articles of incorporation, bylaws or other organizational or charter documents,
as applicable. The Company and each Subsidiary is duly qualified to do business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(b) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into the Transaction Documents to which it is a party and to
consummate the Transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of each of the Transaction Documents to
which it is a party by the Company and the consummation by it of the
transactions contemplated hereby and thereby including, without limitation, the
issuance of the Common Shares, have been duly authorized by all necessary
corporate action on the part of the Company and no further consent or action is
required by the Company, its Board of Directors or its stockholders. Each of the
Transaction Documents to which it is a party has been (or upon delivery will be)
duly executed by

 

5



--------------------------------------------------------------------------------

the Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(c) No Conflicts; Consents. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the Transactions do not, and will not, (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
as applicable, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound, or
affected, except to the extent that such conflict, default, termination,
amendment, acceleration or cancellation right would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or any Subsidiary is subject (including, assuming the
accuracy of the representations and warranties of Investor set forth in
Section 3.2 hereof, federal and state securities laws and regulations and the
rules and regulations of any self-regulatory organization to which the Company
or its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company or any Subsidiary is bound or
affected, except to the extent that such violation would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations at the Closing under or contemplated by the Transaction Documents,
including without limitation the issuance of the Common Shares, in each case in
accordance with the terms hereof or thereof, except for the following consents,
authorizations, orders, filings and registrations (none of which is required to
be filed or obtained before the Closing): (x) the filing of a Form D with the
SEC and any applicable state securities authorities, (y) the filing of a Form
8-K with the SEC announcing the entry into the Transaction Documents and the
issuance of the Common Shares and (z) the shareholder consent to be signed by
Investor, the filing of a preliminary and definitive information statement each
on Schedule 14C with the SEC, and satisfaction of the requirements of the
Principal Market. The Company and its Subsidiaries are unaware of any facts or
circumstances that would reasonably be expected to prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.

(d) The Common Shares. The Common Shares are duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens, except for customary
and required restrictions on transfer under U.S. federal and state securities
laws and will not be subject to preemptive or similar rights of stockholders
(other than those rights set forth in the Affiliation Agreement).

(e) Capitalization.

(i) The authorized capital stock of the Company consists of (A) 367,500,000
shares of Common Stock and (B) 10,000,000 shares of Preferred Stock. As of the
close of business on December 16, 2011 (the “Capitalization Date”):
(1) 100,487,482 shares of Common Stock were issued and outstanding, of which
none were unvested and subject to a right of repurchase as of such date, (2) no
shares of Preferred Stock were issued and outstanding and (3) there were
1,375,723 shares of Capital Stock held by the Company as treasury shares. As of
the close of business on the Capitalization Date, with respect to the Plans,
(x) there were outstanding Options

 

6



--------------------------------------------------------------------------------

to purchase or otherwise acquire (I) 485,630 shares of Common Stock, of which
443,050 were exercisable or vested as of such date and (II) there were
outstanding Restricted Stock Units covering 6,488,392 shares of Common Stock
(including performance based Restricted Stock Units). As of the close of
business on the Capitalization Date, there were 14,917,846 shares of Common
Stock reserved for issuance pursuant to the convertible debentures disclosed in
the Company’s Form 10-K (“Convertible Debentures”) and 19,808,441 shares of
Common Stock reserved for issuance pursuant to warrants. All outstanding shares
of Common Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of any preemptive rights.

(ii) The Company has reserved 11,148,871 shares of Common Stock under Plans.

(iii) Except as set forth in clauses (i) and (ii) above or on Schedule
3.1(e)(iii), as of the close of business on the Capitalization Date, there are
(A) no outstanding shares of capital stock of, or other equity or voting
interest in, the Company, (B) no outstanding securities issued by the Company
that are convertible into or exchangeable for shares of capital stock of, or
other equity or voting interest in, the Company, (C) no outstanding options,
warrants, rights or other commitments or agreements to acquire from the Company,
or that obligates the Company to issue, any capital stock of, or other equity or
voting interest in, or any securities convertible into or exchangeable for
shares of capital stock of, or other equity or voting interest in, the Company,
(D) no obligations of the Company to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interest (including any voting debt) in, the Company (the items
in clauses (A), (B), (C) and (D), together with the capital stock of the
Company, being referred to collectively as “Company Securities”) and (E) no
other obligations of the Company or any of its Subsidiaries or Solar SPEs to
make any payments based on the price or value of any Company Securities. There
are no outstanding agreements of any kind which obligate the Company or any of
its Subsidiaries or Solar SPEs to repurchase, redeem or otherwise acquire any
Company Securities.

(f) Acknowledgment Regarding Purchase of Common Shares. The Company acknowledges
and agrees that for purposes of Section 2.2(a)(iii) of the Affiliation
Agreement, and the related exceptions to the Investor’s standstill obligations
contained in the Affiliation Agreement, the issuance of the Common Shares to the
Investor is the issuance of “Exempt Excess Shares” to “Terra” (as such terms are
defined in the Affiliation Agreement) in connection with the acquisition by the
Company of Tenesol.

(g) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Common Shares.

(h) No Integrated Offering under Securities Act. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 3.2 hereof, none
of the Company, any of its affiliates, and any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Common Shares under the Securities
Act, whether through integration with prior offerings or otherwise. None of the
Company, its affiliates and any Person acting on their behalf will take any
action or steps referred to in the preceding sentence that would require
registration of the issuance of any of the Common Shares under the Securities
Act.

(i) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under The Rights Agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or the
laws of the State of Delaware which is or could become applicable to the
Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Common Shares and
the Issuer’s ownership of the Common Shares. The Rights Plan has not been
amended, rescinded or modified since the date it was entered into. The
resolutions set forth on Schedule D of the Affiliation Agreement have not been
amended, rescinded or modified

 

7



--------------------------------------------------------------------------------

since their adoption, and no further action is necessary in connection with the
issuance of the Common Shares to waive the implications of Section 203 of the
DGCL to Parent, Terra, any Terra Controlled Corporation and any Transferee (as
such terms are defined in the Affiliation Agreement).

(j) SEC Documents; Financial Statements. Since January 1, 2011 (the “Reporting
Period”), the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed during
the Reporting Period or prior to the date of the Closing and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). The Company has delivered or made available to the Investor or
their respective representatives true, correct and complete copies of the SEC
Documents to the extent such documents are not available on the EDGAR system, if
any, and that have been requested by the Investor. As of their respective filing
dates (or, if amended or superseded by a filing prior to the date of this
Agreement, on the date of such amended or superseded filing), the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC (or, if amended or superseded by a filing prior to the date of this
Agreement, on the date of such amended or superseded filing), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective filing dates (or, if amended or superseded by a filing prior to
the date of this Agreement, on the date of such amended or superseded filing),
the financial statements of the Company included in the SEC Documents complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). No other information provided by or on behalf of the Company
to the Investor which is not included in the SEC Documents or in any disclosure
schedules, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstance under which they are or were made not misleading.

(k) Absence of Certain Changes. Since October 3, 2011 there has been no Material
Adverse Effect on the Company. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so. The Company is not as of the date hereof, and after
giving effect to the transactions contemplated hereby to occur at the Closing,
will not be Insolvent (as defined below). For purposes of this Section 3.1(k),
“Insolvent” means, with respect to any Person, (i) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total Indebtedness, (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is currently proposed to be conducted.

(l) Conduct of Business; Regulatory Permits. The Company is not in material
violation of any term of or in default under its certificate of incorporation,
any certificate of designations of any outstanding series of preferred stock of
the Company or its bylaws. The Company is not in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company, and the Company will not conduct its business in violation of any of
the foregoing, except for possible violations which would not, individually or
in

 

8



--------------------------------------------------------------------------------

the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company is not in material violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting of the Common Stock by the
Principal Market in the foreseeable future. Since October 3, 2011, (i) the
Common Stock has been designated for quotation or included for listing on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company possess
all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to its business, except where the failure to
possess such certificates, authorizations or permits could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
the Company has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

(m) Principal Market Approval. The Company has obtained or will obtain all
required shareholder approvals under the rules, regularities or requirements of
the Principal Market with respect to the issuance and sale of the Common Shares
to the Investor prior to the Closing Date.

(n) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director or officer, nor to the Company’s knowledge, any agent, employee
or other Person acting on behalf of the Company has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation in any material respect of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

(o) Sarbanes-Oxley Act. The Company is in material compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

(p) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company is engaged. The Company has not been refused any insurance coverage
sought or applied for and the Company does not have any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would, individually or in the
aggregate, not have a Material Adverse Effect.

(q) Employee Relations.

(i) Except as disclosed in the SEC Documents, no executive officer of the
Company is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.

(ii) The Company, to its knowledge, is in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

(r) Title. The Company has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them
which is material to the business of the Company, in

 

9



--------------------------------------------------------------------------------

each case free and clear of all liens, encumbrances and defects except such as
do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company. Any real
property and facilities held under lease by the Company are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company.

(s) Intellectual Property Rights. The Company owns or possesses adequate rights
or licenses to use or could obtain on commercially reasonable terms all
trademarks, service marks and all applications and registrations therefor, trade
names, patents, patent rights, copyrights, original works of authorship,
inventions, trade secrets and other intellectual property rights (“Intellectual
Property Rights”) necessary to conduct its business as conducted on the date of
this Agreement, except for such Intellectual Property Rights, the inability to
use would not, individually or in the aggregate, have a Material Adverse Effect.
To the knowledge of the Company, no product or service of the Company infringes
the Intellectual Property Rights of others which would reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect. There is
no claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company regarding (i) its Intellectual
Property Rights, or (ii) that the products or services of the Company infringe
the Intellectual Property Rights of others. The Company has taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
its Intellectual Property Rights.

(t) Environmental Laws. The Company (i) is in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) has received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct its business and (iii) is in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

(u) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect, the
Company (i) has made or filed all foreign, federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

(v) Internal Accounting and Disclosure Controls. Except as described in the SEC
Documents, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Except as disclosed in the SEC Documents, the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14

 

10



--------------------------------------------------------------------------------

under the Exchange Act) that are effective in ensuring that are designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC including, without limitation, controls and procedures designed
in to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure.

(w) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to, individually or in the aggregate, have a Material Adverse Effect.

(x) Investment Company Status. The Company is not, and upon consummation of the
sale of the Common Shares will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

(y) Form S-3 Eligibility. The Company is eligible to register the Common Shares
for resale by the Investor using Form S-3 promulgated under the Securities Act
in accordance with the provisions of the Registration Rights Agreement.

(z) Manipulation of Price. The Company has not, and to its knowledge (assuming
the accuracy of the Investor’s representations and warranties set forth in
Section 3.2 hereof) no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Common Shares, (ii) sold, bid for, purchased, or paid
any compensation for soliciting purchases of, any of the Common Shares, or
(iii) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Company.

3.2 Representations and Warranties of Investor. Investor hereby represents and
warrants to the Company as follows:

(a) Organization; Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into the Transaction Documents to which it is a party and to
consummate the Transactions and otherwise to carry out its obligations hereunder
and thereunder. The purchase by Investor of the Common Shares hereunder and the
consummation of the Transactions have been duly authorized by all necessary
corporate, partnership or other action on the part of Investor. This Agreement
and the Transaction Documents to which Investor is a party or has or will
execute have been duly executed and delivered by Investor and constitutes the
valid and binding obligation of Investor, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) No Public Sale or Distribution. Investor is acquiring the Common Shares for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws, and Investor does
not have a present arrangement to effect any distribution of the Common Shares
to or through any person or entity.

(c) Investor Status. Investor is an “accredited investor” as defined in
Rule 501(a) under the Securities Act or a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Investor is not a

 

11



--------------------------------------------------------------------------------

registered broker dealer registered under Section 15(a) of the Exchange Act, or
a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or an
entity engaged in the business of being a broker dealer. Investor is not
affiliated with any broker dealer registered under Section 15(a) of the Exchange
Act, or a member of the FINRA or an entity engaged in the business of being a
broker dealer. Investor is a resident of the following jurisdiction: France.

(d) General Solicitation. Investor is not purchasing the Common Shares as a
result of any advertisement, article, notice or other communication regarding
the Common Shares published in any newspaper, magazine or similar media,
broadcast over television or radio, disseminated over the Internet or presented
at any seminar or any other general solicitation or general advertisement.

(e) Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Common Shares, and has so evaluated the merits
and risks of such investment. Investor understands that it must bear the
economic risk of this investment in the Common Shares indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

(f) Access to Information. Investor acknowledges that it has been afforded:
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Common Shares and the merits and risks of
investing in the Common Shares; (ii) access to information (other than material
non-public information) about the Company and each Subsidiary and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Investor acknowledges
receipt of copies of the SEC Reports.

(g) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Shares or the
fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.

(h) No Conflicts. The execution, delivery and performance by Investor of this
Agreement and the consummation by Investor of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Investor is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Investor, except in
the case of clauses (ii) and (iii) above, for such that would not result in a
Material Adverse Effect and do not otherwise affect the ability of such Investor
to consummate the transactions contemplated hereby or perform its obligations
hereunder.

(i) Reliance on Exemptions. Investor understands that the Common Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Investor set forth herein and in the other
Transaction Documents in order to determine the availability of such exemptions
and the eligibility of Investor to acquire the Common Shares.

(j) Transfer or Resale. Investor understands that: (i) the Common Shares have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) Investor shall have delivered
to the

 

12



--------------------------------------------------------------------------------

Company an opinion of counsel, in a form reasonably acceptable to the Company,
to the effect that such Common Shares to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) Investor provides the Company with reasonable assurance that such Common
Shares can be sold, assigned or transferred pursuant to Rule 144 promulgated
under the Securities Act (or a successor rule thereto); (ii) any sale of the
Common Shares made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
the Common Shares under circumstances in which the seller (or the Person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the SEC thereunder; and
(iii) except as set forth in the Registration Rights Agreement, neither the
Company nor any other Person is under any obligation to register the Common
Shares under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.

(k) Restrictions. Investor understands and agrees that the book entry
representing the Common Shares shall initially be restricted as required by the
“blue sky” laws of any state. Investor understands that such book entry
restrictions shall be removed and the Company shall issue a certificate without
legend to the holder of the Common Shares, or establish and credit a Direct
Registration System entry representing the Common Shares to a segregated account
established by the Transfer Agent for the Investor’s benefit, or issue to such
holder by electronic delivery at the applicable balance account at The
Depository Trust Company (“DTC”), if, unless otherwise required by state
securities laws, (i) such Common Shares are registered for resale under the
Securities Act, (ii) in connection with a sale, assignment or other transfer,
such holder provides the Company with an opinion of a law firm reasonably
acceptable to the Company, in a form reasonably acceptable to the Company, to
the effect that such sale, assignment or transfer of the Common Shares may be
made without registration under the applicable requirements of the Securities
Act, (iii) such holder provides the Company with reasonable assurance that the
Common Shares can be sold, assigned or transferred pursuant to Rule 144, or
(iv) otherwise provided in the Transfer Agent Instructions.

(l) Manipulation of Price. Investor has not, and to its knowledge (assuming the
accuracy of the Company’s representations and warranties set forth in
Section 3.1 hereof) no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Common Shares, (ii) sold, bid for, purchased, or paid
any compensation for soliciting purchases of, any of the Common Shares, or
(iii) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Company.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Investor covenants that the Common Shares will only be disposed of pursuant
to an effective registration statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Common
Shares other than pursuant to an effective registration statement or to the
Company, or any transfer of Common Shares pursuant to Rule 144, the Company may
require the transferor to provide to the Company an opinion of counsel selected
by the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act.

(b) Investor agrees that the book entry evidencing any of the Common Shares
shall initially be restricted.

 

13



--------------------------------------------------------------------------------

Certificates evidencing the Common Shares shall not be required to contain any
restrictive legend, and the book entry evidencing the Common Shares shall not be
required to be restricted (i) while a registration statement covering the resale
of the Common Shares is effective under the Securities Act, (ii) following any
sale of such Common Shares pursuant to Rule 144 if the holder provides the
Company with a legal opinion (and the documents upon which the legal opinion is
based) reasonably acceptable to the Company to the effect that the Common Shares
can be sold under Rule 144, (iii) if the Common Shares are eligible for sale
under Rule 144, or (iv) if the holder provides the Company with a legal opinion
(and the documents upon which the legal opinion is based) reasonably acceptable
to the Company to the effect that a legend or book entry restriction is not
required under applicable requirements of the Securities Act (including
controlling judicial interpretations and pronouncements issued by the Staff of
the SEC). The Company covenants and agrees that restrictive legends and book
entry restrictions shall be removed and the Company shall issue a certificate
without legend to the holder of the Common Shares or establish and credit a
Direct Registration System entry representing the Common Shares to a segregated
account established by the Transfer Agent for the Investor’s benefit, or issue
to such holder by electronic delivery at the applicable balance account at DTC,
if, unless otherwise required by state securities laws, (w) it is so provided in
the Transfer Agent Instructions, (x) such Common Shares are registered for
resale under the Securities Act, (y) in connection with a sale, assignment or
other transfer, such holder provides the Company with an opinion of a law firm
reasonably acceptable to the Company, in a form reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer of the Common
Shares may be made without registration under the applicable requirements of the
Securities Act, or (z) such holder provides the Company with reasonable
assurance that the Common Shares can be sold, assigned or transferred pursuant
to Rule 144.

4.2 Furnishing of Information. Until the date that the Investor owning Common
Shares has sold the Common Shares, the Company covenants to use its best efforts
to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act.

4.3 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate thereof shall, sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Common Shares in a manner that would require the registration under the
Securities Act of the sale of the Common Shares to Investor or that would be
integrated with the offer or sale of the Common Shares for purposes of the rules
and regulations of any Trading Market.

4.4 Securities Laws Disclosure; Publicity. The Company shall timely file any
filings and notices required by the SEC or applicable law with respect to the
transactions contemplated hereby.

4.5 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Common Shares to for general corporate purposes, including working
capital, the retirement of outstanding debt or for potential acquisitions.
Pending these uses, the Company intends to invest the net proceeds from this
offering in short-term, interest-bearing, investment-grade securities, or as
otherwise pursuant to the Company’s customary investment policies.

4.6 Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Common Shares as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. The Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Common Shares
for sale to the Investor at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Investor on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Common Shares required under applicable securities or “Blue Sky” laws of the
states of the United States following the Closing Date.

 

14



--------------------------------------------------------------------------------

4.7 Listing. The Company shall promptly secure the listing of all of the Common
Shares, once they have been issued, upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all Common
Shares from time to time issuable under the terms of the Transaction Documents.
The Company shall maintain the Common Stock’s authorization for quotation on the
Principal Market. The Company shall not take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market.

ARTICLE V

CONDITIONS

5.1 Conditions Precedent to the Obligations of Investor. The obligation of
Investor to acquire the Common Shares at the Closing is subject to the
satisfaction or waiver by Investor, at or before the Closing, of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date (except for those representations and warranties that are (1) already
qualified by materiality or (2) speak as of a specific date, which shall be true
and correct as of such specified date).

(b) Performance. The Company shall have performed, satisfied and complied in
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing.

(c) Absence of Litigation. No action, suit or proceeding by or before any court
or any governmental body or authority, against the Company or any Subsidiary
pertaining to the transactions contemplated by this Agreement or their
consummation, shall have been instituted on or before the Closing Date.

(d) Board Approval. The terms and conditions of the issuance of the Common
Shares and the Transaction Documents shall have been approved by a majority of
the disinterested directors of the Board.

(e) Approvals. The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Common
Shares, including, without limitation, from its Principal Market. In addition,
the Company shall have provided to each stockholder of the Company entitled to
vote on such matters under Delaware Corporate Law a copy of an information
statement or proxy statement, substantially in the form which has been
previously reviewed by the Investor and counsel for Investor, soliciting such
stockholder’s written consent for approval of resolutions providing for the
Company’s issuance of all of the Common Shares as described in the Transaction
Documents in accordance with applicable Delaware law, U.S. federal securities
law, the rules and regulations of the Principal Market and any other applicable
law, and have obtained prior to the Closing Date of this Agreement the required
written consents approving the issuance of all of the Common Shares as described
in the Transaction Documents.

(f) Tenesol Acquisition. The closing of the Tenesol Acquisition shall have
occurred, or shall occur concurrently with the Closing hereunder.

(g) Deliverables. The Company shall have executed each of the Transaction
Documents to which it is a party and delivered the same to Investor. The Company
shall have delivered to Investor those items required by Section 2.2(a).

 

15



--------------------------------------------------------------------------------

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Common Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date (except for those representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date).

(b) Performance. Investor shall have performed, satisfied and complied with all
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by Investor at or prior to the Closing.

(c) Deliverables. Investor shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company. Investor shall
have delivered to the Company those items required by Section 2.2(b).

ARTICLE VI

MISCELLANEOUS

6.1 Termination. This Agreement may be terminated by the Company by written
notice to Investor, if the Closing has not been consummated by March 30, 2012;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

6.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the applicable Common Shares.

6.3 Entire Agreement. The Transaction Documents, together with the Exhibits,
Annexes and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company and Investor
will execute and deliver to Investor such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

6.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission and
electronic or mechanical confirmation of receipt, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified in this Section prior to 12:30 p.m. (New York City time)
on a Trading Day, (b) the next Trading Day after the date of transmission and
electronic or mechanical confirmation of receipt, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified in this Section on a day that is not a Trading Day or
later than 12:30 p.m. (New York City time) on any Trading Day, (c) the Trading
Day following the date of deposit with a nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The addresses, facsimile numbers and email addresses for such
notices and communications are those set forth on the signature pages hereof, or
such other address or facsimile number as may be designated in writing
hereafter, in the same manner, by any such Person.

6.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Investor or, in the case of a waiver, by the

 

16



--------------------------------------------------------------------------------

party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

6.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

6.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor; provided, however this Agreement
shall be assigned to any corporation or association into which the Company may
be merged or converted or with which it may be consolidated, or any corporation,
association or other similar entity resulting from any merger, conversion or
consolidation to which the Company shall be a party without the execution or
filing of any paper with any partner hereto or any further act on the part of
any of the parties to this Agreement except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding. Investor may not assign this Agreement or any rights
or obligations hereunder to any transferee of Investor that is a Total G&P
Controlled Corporation (as defined in the Affiliation Agreement).

6.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6.9 Governing Law; Venue; Waiver of Jury Trial.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, regardless of the laws that might otherwise govern
pursuant to applicable principles of conflicts of law thereof.

Each of the parties hereto irrevocably consents to the exclusive jurisdiction
and venue in any state court within the State of New York (or, if a state court
located within the State of New York declines to accept jurisdiction over a
particular matter, any court of the United States located in the State of New
York) in connection with any matter based upon or arising out of this Agreement
or the transactions contemplated hereby and agrees that process may be served
upon such party in any manner authorized by the laws of the State of New York or
in such other manner as may be lawful, and that service in such manner shall
constitute valid and sufficient service of process. Each party hereto waives and
covenants not to assert or plead any objection that such party might otherwise
have to such jurisdiction, venue and process. Each party hereto hereby agrees
not to commence any legal proceedings relating to or arising out of this
Agreement or the transactions contemplated hereby in any jurisdiction or courts
other than as provided herein.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF A
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

6.10 Survival. With the exception of the representations and warranties set
forth in Sections 3.1(a), (b), (c), (d), (e) and (f), which shall survive
indefinitely, the representations and warranties contained herein shall not
survive the Closing Date.

 

17



--------------------------------------------------------------------------------

6.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

6.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.13 Replacement of Common Shares. If any certificate or instrument evidencing
any Common Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Common Shares.

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Investor and the
Company will be entitled to seek specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

[SIGNATURE PAGES TO FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Private Placement
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

COMPANY SUNPOWER CORPORATION By:   /s/ Thomas H. Werner   Name: Thomas H. Werner
  Title: Chief Executive Officer

 

77 Rio Robles Street

San Jose, CA 95134

Attention: Chief Financial Officer

Telephone: 408-240-5500

Facsimile: 408-240-5404

With a copy to:

SunPower Corporation

77 Rio Robles Street

San Jose, CA 95134

Attention: Navneet Govil, Vice President and Treasurer

Telephone: 408-457-2655

E-mail: navneet.govil@sunpowercorp.com

With a copy to:

SunPower Corporation

1414 Harbour Way South

Richmond, CA 94804

Attention: General Counsel

Telephone: 510-540-0550

Facsimile: 510-540-0552

With a copy to: Jones Day 1755 Embarcadero Road Palo Alto, CA 94303 Facsimile
No.: (650) 739-3900 Telephone No.: (650) 739-3999 Attn: R. Todd Johnson



--------------------------------------------------------------------------------

INVESTOR TOTAL GAS & POWER USA, SAS By:   /s/ Arnaud Chaperon   Name: Arnaud
Chaperon   Title: President

 

Total Gas & Power USA, SAS

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Arnaud Chaperon, President

Facsimile: +33 1 47 44 27 90

 

with copies (which shall not constitute notice) to:

Total S.A.

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Humbert de Wendel, Senior Vice President Corporate Business
Development

Facsimile: +33 1 47 44 50 95

Total S.A.

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Jonathan Mars, Vice President, Legal Director Mergers, Acquisitions &
Finance

Facsimile: +33 1 47 44 43 05

With a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attn: David Segre

Attn: Richard Cameron Blake

Attn: Michael Occhiolini

Telephone: (650) 493-9300

Facsimile: (650) 493-6811